Decree of the Surrogate’s Court of Queens county reversed upon the law and the facts, with costs to appellant, payable out of the estate, and decree directed providing for the payment of bequests contained in the testator’s will, which are made in German marks, at the rate of exchange of $0.0153 per mark. From all the facts and circumstances it appears that the testator’s intention was to make the bequests in marks at the current rate of exchange on the day of the execution of the will. Lazansky, P. J., Rich, Seeger and Scudder, J.J., concur; Young, J., dissents.